Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed on 5/20/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because where the actual publication date of a non-patent document is not known, the applicant must, at a minimum, provide a date of retrieval (e.g., the date a Web page was retrieved) or a time frame (e.g., a year, a month and year, a certain period of time ) when the document was available as a publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-7, 9-12, 16, 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Onnerlov, U.S. Patent No. 6047916.
	Regarding claims 1-4, 6-7, 9-12, 16, 18, Onnerlov ‘916 teaches a method of using the apparatus, as shown in figures 1-17.  Onnerlov ‘916 discloses a machine (see figures 1-17) for forming a roll 3 of convolute wound web material 2, the machine comprising a winding apparatus 1 adapted and configured to receive a mandrel 4 (i.e., which has two ends and pulling one end, claim 4) and a web material 2, the winding apparatus 1 being adapted and configured to wind the web material 2 around the mandrel 4 to from the roll 3 of convolutely wound web material, a mandrel puller 66 adapted and configured to pull the mandrel 4 longitudinally to remove the mandrel 4 from the roll 3 after forming the roll (see figures 11-13), and a restraint (using 58, 7 which engages an end face of the roll, claims 6, 18, see figure 11) adapted and configured to engage the peripheral surface of the roll (i.e., a surface of the roll is resting on 58 in a trough-shaped surface as a clamping surfaces and moves up, claims 7, 16, see figure 7) when the mandrel is pulled longitudinally during removal of the claims 10-11), see figures 1-17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onnerlov, U.S. Patent No. 6047916.
As stated above, Onnerlov ‘916 shows a peripheral restraint from the bottom rather than creating two peripheral restraints.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide another peripheral restraint, in order to enhance securing the roll in place while removing the mandrel.  Since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  

Allowable Subject Matter
Claims 5, 8, 14-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See US 2012/0104140 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

3/7/22
/SANG K KIM/           Primary Examiner, Art Unit 3654